Motion granted insofar as to extend the appellant’s time to serve and file the record on appeal and appellant’s points to and including November 7, 1962, with notice of argument for the November 1962 Term of this court, said appeal to be argued or submitted when reached. Respondents’ points are to be served and filed on or before November 22, 1962. Reply points, if any, are to be served and filed on or before November 26, 1962. That branch of the motion seeking to dispense with printing is granted to the extent of dispensing with the printing in the record on appeal of objeetant’s Exhibit 4 and respondents’ Exhibits 7, 16 and 17 on condition that the originals thereof are filed with this court on or before November 7, 1962. The order of this court entered on October 18, 1962 is modified accordingly. Concur — Breitel, J. P., Rabin, McNally, Eager and Steuer, JJ.